United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2460
                                   ___________

United States of America,            *
                                     *
                   Appellee,         *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of South Dakota.
Alan Ray Rick, also known as David   *
Allen Feakes, also known as George   *      [UNPUBLISHED]
Braun,                               *
                                     *
                   Appellant.        *
                                ___________

                             Submitted: August 18, 2003

                                 Filed: September 2, 2003
                                  ___________

Before RILEY, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

      Alan Ray Rick appeals from the district court's* imposition of sentence
following the revocation of his supervised release. Having reviewed the record and
the parties' briefs, we conclude the district court did not abuse its discretion in
imposing community confinement as a condition of Rick's supervised release under


      *
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
the catch-all provision of 18 U.S.C. § 3583(d) (court may order, within certain
parameters, "any other condition it considers to be appropriate"). See United States
v. Kent, 209 F.3d 1073, 1075 (8th Cir. 2000) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-